                Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 1 of 8



     David A. Chami, AZ #027585
 1
     Price Law Group, APC
 2   8245 N. 85th Way
     Scottsdale, AZ 85258
 3   T: (818) 600-5515
 4   F: (818) 600-5415
     E: david@pricelawgroup.com
 5   Attorneys for Plaintiff,
     Domingo Martinez
 6
 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA
 8
                                                       Case No.
 9   Domingo Martinez,
10                  Plaintiff,                         COMPLAINT AND DEMAND FOR
11                                                     JURY TRIAL
     v.
12                                                         1. TCPA, 47 U.S.C. § 227 et. seq.
                                                           2. FDCPA, 15 U.S.C. § 1692 et. seq.
13   Alltran Financial, LP,
                                                       (Unlawful Debt Collection Practices)
14                 Defendant.
15
16
17                       COMPLAINT AND DEMAND FOR JURY TRIAL
18
             Plaintiff Domingo Martinez (“Plaintiff”), through his attorneys, alleges the following
19
     against Alltran Financial, LP (“Defendant” or “Alltran”):
20
21                                         INTRODUCTION
22
          1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection Act
23
24           (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates the

25           use of automated telephone equipment. Among other things, the TCPA prohibits certain
26
             unsolicited marketing calls, restricts the use of automatic dialers or prerecorded
27
28
                                                     -1-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 2 of 8



        messages, and delegates rulemaking authority to the Federal Communications
 1
 2      Commission (“FCC”).

 3   2. Count II of Plaintiff’s Complaint is based upon Fair Debt Collection Practices Act
 4
        (“FDCPA”), 15 U.S.C. § 1692, which prohibits debt collectors from engaging in
 5
        abusive, deceptive and unfair practices in connection with the collection of consumer
 6
 7      debts.

 8                              JURISDICTION AND VENUE
 9
     3. Jurisdiction of the court arises under 28 U.S.C. § 1331 and 47 U.S.C. § 227.
10
11   4. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part of the events

12      or omissions giving rise to the claim occurred in this District.
13   5. Defendants transact business here; therefore, personal jurisdiction is established.
14
                                            PARTIES
15
16   6. Plaintiff is a natural person residing in Arizona.
17   7. The Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
18
     8. At all relevant times herein, Defendant, Alltran Financial, L.P, was a company engaged,
19
        by use of mails and telephone, in the business of collecting a debt from Plaintiff which
20
21      qualifies as a “debt,” as defined by 15 U.S.C. § 1692a(5).

22   9. Defendant is a debt collector with its principal place of business located in Houston,
23
        Texas. Defendant can be served with process through its agent for service of process,
24
        CT Corporation System, at 3800 North Central Avenue, Suite 460, Phoenix, AZ 85012.
25
26   10. Defendant acted through its agents, employees, officers, members, directors, heirs,

27      successors, assigns, principals, trustees, sureties, subrogees, representatives, and
28
                                                  -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 3 of 8



        insurers.
 1
 2                               FACTUAL ALLEGATIONS

 3
     1. Defendant is attempting to collect an alleged debt from Plaintiff that originated with
 4
        USAA Federal Savings Bank.
 5
 6   11. In or around May of 2018, Defendant began placing calls to Plaintiff’s cellular phone

 7      number ending in 2213, in an attempt to collect an alleged debt.
 8
     12. The calls placed by Defendant mainly originated from (520) 226-9720. Upon
 9
        information and belief, these phone numbers are owned, operated or controlled by
10
11      Defendant or its agent(s).

12   13. On or about May 12, 2018, at 8:24 a.m., Plaintiff received a phone call from Defendant
13      on his cell phone; Plaintiff heard a short pause before one of Defendant’s agents began
14
        to speak, indicating the use of an automated telephone dialing system.
15
     14. During this conversation, Plaintiff spoke to a representative, who indicated that
16
17      Defendant was attempting to collect a debt.

18   15. Plaintiff stated to the representative, Leonard Mitchell, that he did not want Defendant
19
        to call him anymore.
20
     16. That request was ignored as Plaintiff continued to receive phone calls from the
21
22      Defendant throughout the month of May, June, and July 2018.

23   17. On or about July 13, 2018, at 3:32 p.m., Plaintiff received a phone call from Defendant
24
        on his cell phone; Plaintiff heard a short before one of Defendant’s agents began to
25
        speak, indicating the use of an automated telephone dialing system.
26
     18. During this conversation, Plaintiff spoke to a representative, who indicated that
27
28      Defendant was attempting to collect a debt.
                                                -3-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 4 of 8



     19. Plaintiff stated to the representative that he has a financial hardship, he does not have
 1
 2      any money to make a payment, that he wants Defendant to stop calling him and that he

 3      would call Defendant when he could make a payment.
 4
     20. Between May 12, 2018 and September 19, 2018, Defendant called Plaintiff
 5
        approximately thirty-five (35) times after he requested to not be called on two (2)
 6
 7      separate occasions.

 8   21. Defendant’s calls were intended to harass Plaintiff so that he would make a payment to
 9
        get the calls to stop.
10
     22. Defendant was aware that Plaintiff was facing a financial hardship, had no money, and
11
12      could not make a payment, as Plaintiff advised in one of his discussions with Defendant.

13   23. The calls violated the FDCPA in multiple ways, including but not limited to:
14          a. Engaging in conduct the natural consequence of which is to harass, oppress or
15
                abuse any person in connection with the collection of a debt (15 U.S.C. § 1692d);
16
            b. Using unfair or unconscionable means in an attempt to collect a debt (15 U.S.C.
17
18              § 1692f);

19          c. Causing a telephone to ring or engaging any person in telephone conversation
20
                repeatedly or continuously with intent to annoy, abuse, or harass any person at
21
                the called number (15 U.S.C. § 1692d(5));
22
23   24. The conduct was not only willful but was done with the intention of causing Plaintiff

24      such distress, so as to induce him to pay the debt.
25   25. Plaintiff works for the military and is a contractor to the government.
26
     26. Plaintiff has not had much work assigned to him and he began to face financial
27
        difficulty.
28
                                                  -4-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 5 of 8



     27. Plaintiff has been diagnosed with Attention Deficit Disorder and takes prescription
 1
 2      medication to help with his condition.

 3   28. The constant automated debt collection calls, even after Plaintiff requested them to stop
 4
        on two separate occasions, has caused Plaintiff to suffer from stress, anxiety, frustration,
 5
        headaches, and emotional and mental pain and anguish.
 6
 7   29. As a result of Defendant’s conduct, Plaintiff has sustained actual damages including but

 8      not limited to, stress, anxiety, embarrassment, emotional and mental pain and anguish.
 9
                                             COUNT I
10
11                         (Violations of the TCPA, 47 U.S.C. § 227)

12   30. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
13      though fully stated herein.
14
     31. Defendant violated the TCPA. Defendant’s violations include, but are not limited to the
15
        following:
16
17          a. Within four years prior to the filing of this action, on multiple occasions,

18              Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
19
                pertinent part, “It shall be unlawful for any person within the United States . . .
20
                to make any call (other than a call made for emergency purposes or made with
21
22              the prior express consent of the called party) using any automatic telephone

23              dialing system or an artificial or prerecorded voice — to any telephone number
24
                assigned to a . . . cellular telephone service . . . or any service for which the called
25
                party is charged for the call.
26
            b. Within four years prior to the filing of this action, on multiple occasions,
27
28              Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular
                                               -5-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 6 of 8



                telephone using an artificial prerecorded voice or an automatic telephone dialing
 1
 2              system and as such, Defendants knowing and/or willfully violated the TCPA.

 3   32. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an award
 4
        of five hundred dollars ($500.00) in statutory damages, for each and every violation,
 5
        pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendants knowingly
 6
 7      and/or willfully violated the TCPA, Plaintiff is entitled to an award of one thousand five

 8      hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
 9
        227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10
                                            COUNT II
11
12                   (Violation of the Fair Debt Collection Practices Act,
                                        15 U.S.C. § 1692)
13
     33. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
14
15      as though fully set forth herein at length.

16   34. Defendant violated the FDCPA. Defendants violations include, but are not limited to,
17      the following:
18
            a. Defendants violated 15 U.S.C. § 1692d by engaging in conduct, the natural
19
                consequence of which is to harass, oppress or abuse any person in connection
20
21              with the collection of the alleged debt; and

22          b. Defendant violated 15 U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
23
                engaging Plaintiff in telephone conversations repeatedly;
24
            c. Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable means
25
26              in connection with the collection of an alleged debt; and

27
28
                                                   -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 7 of 8



        35. Defendant’s acts, as described above, were done intentionally with the purpose of
 1
 2          coercing Plaintiff to pay the alleged debt.

 3      36. Defendant was aware of Plaintiff’s financial hardship, and that Plaintiff had requested
 4
            that Defendant stop calling him, yet Defendant continued to call Plaintiff even after he
 5
            explained two (2) requests to stop.
 6
 7      37. As a result of the foregoing violations of the FDCPA, Defendants are liable to Plaintiff

 8          for actual damages, statutory damages, and attorneys’ fees and costs.
 9
                                       PRAYER FOR RELIEF
10
            WHEREFORE, Plaintiff Domingo Martinez respectfully requests judgment be entered
11
12   against Defendant, Alltran Financial, LP, for the following:

13              A. Declaratory judgment that Defendant violated the FDCPA;
14              B. Statutory damages of $1,000.00 pursuant to the FDCPA, 15 U.S.C. §
15
                    1692k(a)(2)(A);
16
                C. Actual damages pursuant to the FDCPA, 15 U.S.C. § 1692k(a)(1);
17
18              D. Costs and reasonable attorneys’ fees pursuant to the FDCPA, 15 U.S.C. §

19                  1692k(a)(3)
20
                E. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
21
                    227(b)(3)(C);
22
23              F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

24                  allowed under the law; and
25              G. Any other relief that this Honorable Court deems appropriate.
26
27
28
                                                     -7-
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:18-cv-04815-DLR Document 1 Filed 12/19/18 Page 8 of 8



                                 DEMAND FOR JURY TRIAL
 1
 2      Please take notice that Plaintiff demands a trial by jury in this action.

 3
 4
                                                           RESPECTFULLY SUBMITTED,
 5
     Dated: December 19, 2018
 6                                                          By: /s/ David A. Chami________
 7                                                          David A. Chami, AZ #027585
                                                            Price Law Group, APC
 8                                                          8245 N. 85th Way
                                                            Scottsdale, AZ 85258
 9
                                                            T: (818) 600-5515
10                                                          E: david@pricelawgroup.com
                                                            Attorneys for Plaintiff,
11                                                          Domingo Martinez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -8-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
